DIXON, Judge.
Defendant appeals a jury verdict of guilty and court-imposed sentence of seven years for armed robbery. The court-imposed sentence was by reason of the jury’s failure to agree on punishment.
Defendant, in two separate points, challenges the testimony of two witnesses concerning identification of defendant at the preliminary hearing.
The robbery of the grocery store occurred when two individuals were refused the sale of beer because of an inability to prove legal age. One of the men pulled a gun and both took cash, a wrist watch, and cigarettes.
Prior to trial, the defendant moved to suppress pretrial and in-court identifications. The trial court ordered suppression of the identification of defendant by photographs because some of those used could not be produced by the state. The trial court denied the balance of the motion.
At trial, the state elicited testimony that both witnesses had identified the defendant at the preliminary hearing. An objection on the ground of hearsay was overruled.
Defendant, on appeal, claims the evidence was hearsay, was self-serving, and was in violation of the pretrial order.
The last two objections are not properly reviewable since they were not raised at the time the evidence was offered. State v. Thomas, 548 S.W.2d 574 (Mo.App.1975); State v. Sanders, 473 S.W.2d 700 (Mo.1971). In any event, the pretrial order did not bar prior in-court identifications as to the one witness; the other witness who had not viewed the photographs was not even mentioned in the-order.
The evidence of identification at the preliminary hearing was admissible. State v. Sigh, 470 S.W.2d 503 (Mo. banc 1971). Such testimony concerning a prior identification is not hearsay. State v. Pitchford, 324 S.W.2d 684 (Mo.1959).
Conviction affirmed.
All concur.